Citation Nr: 1736063	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  15-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to payment of Department of Veterans Affairs (VA) burial benefits in excess of $300.00.

2.  Whether VA nonservice-connected death pension benefits were correctly calculated based on countable income.

3.  Entitlement to Dependent and Indemnity Compensation (DIC) and accrued benefits.  


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.  He died in January 2014.  The appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2014 decisions of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO) which granted a total payment of $300.00 in burial benefits, granted death pension benefits effective February 1, 2014, and terminated death pension benefits effective February 1, 2015 based on countable income.  Benefit amounts were adjusted in a January 2015 decision based on information received from the Social Security Administration (SSA).   

The issue of entitlement to DIC and accrued benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The appellant was paid the maximum statutorily allowed burial and funeral benefit based on identified memorial service and cremation expenses.  

2.  The appellant has not identified amounts paid for a cemetery plot or internment expenses.  

3.  A higher rate of payment for VA nonservice-connected death pension benefits is not warranted based on the appellant's countable income.  



CONCLUSIONS OF LAW

1.  The criteria for burial benefits in excess of $300.00, to include a plot or internment allowance, have not been met.  38 U.S.C.A. §§ 101, 2302, 2303, 2402, 5107 (West 2014); 38 C.F.R. §§ 3.40, 3.1705, 3.1707 (2016).

2.  A higher rate of payment for VA nonservice-connected death pension benefits is not warranted based on the appellant's countable income.  38 U.S.C.A. § 1542 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.271, 3.272, 3.273 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Burial Benefits

The appellant was granted nonservice-connected burial benefits in the total amount of $300.00 for the reimbursement of funeral or memorial service expenses.  No allowance was paid to her for cemetery plot or internment expenses, as no plot had been identified.  The appellant appealed this award, seeking additional payment of burial benefits.  The Veteran was not service connected for any disabilities at the time of his death, and the appellant did not appeal the May 2014 denial of service connection for the Veteran's cause of death.

The Board finds that notice and assistance under the Veterans Claims Assistance Act of 2000 (VCAA) is not required to address the appeal for burial benefits because the issue presented involves a claim that cannot be substantiated as a matter of law based on the undisputed facts of this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).    

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1600 (2016); 38 C.F.R. §§ 3.1704 - 3.1706 (2016).  If a veteran's death is not service connected, a sum, not exceeding $300.00 may be made paid toward funeral and burial expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial, subject to certain specified conditions.  38 U.S.C.A. § 2302; 38 C.F.R. §§ 3.1600(b), (c), 3.1605(a) (2016); 38 C.F.R. §§ 3.1705(a), 3.1706(a) (2016).  Also, if the eligible veteran was not buried in a national cemetery, an additional $300.00 is payable for a plot or internment allowance.  38 U.S.C.A. § 2303(b) (West 2014); 38 C.F.R. § 3.1600(f) (2016); 38 C.F.R. § 3.1707 (2016). 

During the pendency of the appeal and effective July 7, 2014, VA issued new regulations governing entitlement to burial benefits, including nonservice-connected burial allowances and plot allowances.  Specifically, VA removed the prior regulations (38 C.F.R. §§ 3.1600 through 3.1612) and replaced them with new sections 3.1700 through 3.1713.  See 79 Fed. 32,653 - 32,662 (June 6, 2014) (codified at 38 C.F.R. §§ 3.1700 through 3.1713).  The new regulations, which were written and organized for clarity and ease of use, and which are intended to improve delivery of burial benefits, are applicable to claims for burial benefits pending on or after July 7, 2014. 

Section 3.1707, in pertinent part, provides that, unless VA has evidence on the date it receives notice of the Veteran's death that the expenses incurred were less, VA will pay the maximum plot or interment allowance specified in 38 U.S.C.A. § 2303(b)(2) to a claimant who incurred plot or interment expenses relating to the purchase of a burial plot for a deceased veteran if the veteran is buried in a cemetery other than a cemetery described in paragraphs (b)(1) and (b)(3) of this section and the veteran was eligible for a burial allowance under § 3.1705, burial allowance based on non-service-connected death.  38 U.S.C.A. § 2303(b)(2) currently allows for payment of a sum not exceeding $700.00 as a plot or internment allowance. 

The appellant is seeking compensation for burial expenses (in this case, expenses paid toward the Veteran's cremation and memorial service) in excess of $300.00.  In a March 2014 application for burial benefits, the appellant identified expenses in the amount of $2,500.00 paid for cremation and a memorial service for the deceased Veteran.  A receipt for the charges from Horizon Memorial Services is of record.  The appellant has submitted statements emphasizing that the Veteran had a memorial service and not a funeral service because he was cremated.  In the March 2014 application, the appellant did not identify a place of burial and did not identify any expenses paid toward a plot or for interment of the cremains.  

The Board finds that the appellant was paid the maximum allowance of $300.00 for identified funeral service expenses which, in this case, are represented by the cremation and memorial service.  See 38 U.S.C.A. § 2302.  To date, she has not identified any payments for plot or interment expenses to warrant an additional plot or internment allowance under 38 U.S.C.A. § 2303.  Therefore the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   Accordingly, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 

Due Process for Death Pension Benefits Payment and Adjustments 

The Board finds that general due process concerns have been satisfied in connection with the current appeal.  Prior to reducing or terminating benefits by reason of information received concerning income, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, VA must create a proposal for the reduction or termination that sets forth all material facts and reasons, notify the beneficiary at his or her latest address of record of the contemplated action, and furnish detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  An exception to this due process requirement is if the adverse action is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts.  38 C.F.R. §§ 3.103(b)(3), 3.105(h) (2016). 

An initial claim for death pension benefits was granted in January 2014 with scheduled adjustments based on income information provided by the appellant and via an SSA data inquiry.  An additional adjustment to benefits payments was made in a January 2015 decision based on information received from SSA.  The appellant has submitted an appeal with regard to the rate of payment of death benefits based on countable income.  

Because the case involves an initial award of benefits, and because the later January 2015 adjustment and termination of benefits was based on factual and unambiguous information with regard to the appellant's income in the form of an SSA data inquiry, the Board finds that due process requirements have been met.  Additionally, in the May 2014 decision, the appellant was informed that she could claim family medical expenses paid after January 7, 2014, and was asked to inform VA if her income, to include SSA benefits amounts, changed.  VA income and expense report forms were enclosed.  While the appellant provided a July 2014 Report of Medical Expenses, she did not include medical expenses that were paid during the relevant appeal period.  The RO informed the appellant in a January 2015 notice letter that VA would not be able to use the medical expense information that was provided by her, as they were only able to use medical expenses paid on or after January 7, 2014, which was the original date of her claim.  

In this case, the appellant's appeal is being denied based solely on factual and unambiguous information as to income. The appellant has not provided additional relevant income and medical expense information outside of information provided in her initial claim.  Thus, the Board finds that additional notice and assistance is not required to address the appeal for death pension benefits.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the Board finds it may proceed with adjudication on the merits.

Law and Analysis for Evaluating Countable Income

Death pension is available to the "surviving spouse" of a Veteran because of a nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a)(5), (d)(5), (2016).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b) (West 2014); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2016).  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions. 38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  The types of income that are excluded from countable income for VA pension Income from SSA is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C.A. § 1503(a)(8).

In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, the medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income. 

For the purpose of determining initial entitlement, or resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by twelve. 38 C.F.R. § 3.273(a). 

In essence, VA subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year; then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit.  When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2).

In a May 2015 decision, the appellant's claim for nonservice-connected death pension benefits was approved subject to the income limitations and calculations mentioned.  That decision granted pension benefits at a rate of $227.00 a month, effective February 1, 2014, and a rate of $120.00 a month effective March 1, 2014.  Pursuant to a later January 2015 rating decision, the Veteran was granted benefits in at a rate of $119.00 a month effective January 1, 2015.  Benefits were terminated effective February 1, 2015 because the appellant's income exceeded the relevant MAPR.  

The appellant has submitted an appeal indicating disagreement with how death pension benefits were calculated, and contends in her notice of disagreement that an SSA one-time death benefit payment of $255.00 was only a one-time payment, and not a monthly payment.  

In her January 2014 claim for benefits, the appellant identified a sole source of income in the form of SSA benefits.  She indicated that she had been receiving $660.00 a month in SSA benefits, but estimated that her income would increase to $792.00 a month.  The RO verified SSA income amounts in an SSA data exchange.  Information provided by SSA shows that during the appeal period effective February 1, 2014 the appellant was receiving $774.00 a month in SSA benefits.  The RO also assumed that the appellant was in receipt of a one-time SSA death benefit payment of $255.00, which the appellant verified by submitting SSA correspondence in December 2014.  Additional information provided by SSA shows that SSA benefits were increased to $787.00 a month, effective December 2014, and a December 2014 letter submitted by the appellant shows that beginning January 2015, the appellant would receive additional Supplemental Security Income (SSI) payments in the amount of $122.00 a month. 

The Board has used information provided by SSA in calculating the appellant's countable income where this information is more accurate than the estimate provided by the appellant in her initial January 2014 claim.  
The Board finds that the one-time SSA death benefit payment of $255.00 is countable toward the appellant's total income in 2014, but notes that it has not been counted as a "monthly" income source, as alleged by the appellant.  Medical expenses in the form of a $300.00 Medicaid payment identified in the January 2014 claim have also been considered in calculating countable income.  The Board finds, however, that additional medical expenses identified by the appellant in a July 2014 Report of Medical Expenses were dated as having been paid prior to January 2014, and thus cannot be counted.  

VA also allows for the deduction of last expenses from countable income; therefore, the $2,500.00 identified by the appellant as having been paid for a memorial service and cremation, has been deducted from countable income for 2014. 

As noted above, nonservice-connected death pension benefits were granted effective February 1, 2014.  The applicable MAPR for a surviving spouse with no dependents was $8,630.00 at that time.  The applicable MAPR rate was increased to $8,656.00 on December 1, 2016.  The Board notes that, although the MAPR rates are changed effective December 1 of each year, payment of benefits is governed by total income for the calendar year.  See 38 C.F.R. § 3.260(f) (2016)

SSA has verified that the appellant was receiving SSA benefits in the amount of $774.00 a month at the time death pension benefits were granted on February 1, 2014.  She additionally received a one-time SSA death benefit payment of $255.00, which was added toward her annual countable income.  For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by twelve.  38 C.F.R. § 3.273(a).  The appellant had an annual income of $9,288.00 in 2014 based on her monthly SSA benefit.  With the addition of the $255.00 one-time payment, the appellant's total income on the effective date of entitlement was $9,543.00.  

Amounts paid for unreimbursed medical expenses for 2014 included $300.00 paid toward Medicaid.  Total income may be reduced by amounts paid for unreimbursed medical expenses in excess of five percent of the applicable MAPR.  Five percent of the applicable MAPR ($8,630.00) in effect at the time of the 2014 claim is $432.00.  Because the appellant's did not have identified medical expenses in excess of five percent of the applicable MAPR in 2014, the medical expense may not be deducted from total income in this case.  VA also allows for the deduction of last expenses from countable income, which in this case is $2,500.00.  Therefore, the appellant's countable income effective February 1, 2014 was $7,043.00.

In determining the monthly rate of pension, the applicable MAPR of $8,630.00 is reduced by the countable income ($7,043.00), and the remainder is divided by 12.  Thus, the monthly rate of death pension benefits should have been paid at a rate of $132.00 a month from February 1, 2014 to November 30, 2014.    

On December 1, 2014, monthly income received from SSA was increased to $787.00 a month.  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  38 C.F.R. § 3.273(b)(2).  Because the appellant was in receipt of the one-time SSA death benefit payment of $255.00 in 2014, that amount is counted toward her income.  Her total annualized income effective December 1, 2014 was $9,699.00.  Amounts paid for unreimbursed medical expenses in 2014 remained at $300.00 for the previously identified Medicaid payment, and because the appellant did not have medical expenses in excess of five percent of the applicable MAPR, the medical expenses may not be deducted from total income.  Last expenses in the amount of $2,500.00 may be deducted from countable income in 2014.  Thus, total income effective December 1, 2014 was $7,199.00.  

In determining the monthly rate of pension from December 1, 2014, the applicable MAPR of $8,630.00 is reduced by the countable income ($7,199.00), and the remainder is divided by 12.  Thus, the monthly rate of death pension benefits should have been $119.00 a month from December 1, 2014.    

The record shows that the appellant's average monthly income increased again on January 1, 2015.  The appellant was in receipt of SSA benefits in the amount of $787.00 a month, and she was additionally in receipt of SSI benefits in the amount of $122.00 a month.  Thus, from January 2014, the appellant's average monthly income was $909.00 a month.  Her total annualized income effective January 1, 2014 was $10,908.00.  Medical expenses in excess of five percent of the applicable MAPR rate were not identified.  Additionally, last expenses are not deductible from the 2015 calculations.  The Board finds, therefore, that the appellant's countable income for 2015 exceeded the applicable MAPR of $8,630.00 and is considered a bar to the receipt of death pension benefits from January 1, 2015.   

That record shows that the total payment of nonservice-connected death pension benefits received by the appellant from February 1, 2014 through January 1, 2015 ($227.00 a month effective February 1, 2014, $120.00 a month effective March 1, 2014, and $119.00 a month in January 1, 2015, totaling $1,546.00) exceeded the total benefit based on the rates of pension calculated by the Board ($132.00 a month from February 1, 2014, and $119.00 in December 1, 2014, totaling $1,439.00).  Additionally, the Board finds that death pension benefits were correctly terminated by the RO based on countable income.  The Board finds, therefore, that a higher rate of payment for VA nonservice-connected death pension benefits is not warranted.  

While the Board is sympathetic to the appellant's financial situation, a review of the evidence shows that a greater benefit is not payable to the appellant based on her countable income.  For these reasons, the Board finds that a higher rate of payment for VA nonservice-connected death pension benefits is not warranted.  Additionally, because the appellant's income exceeded the statutory limits from January 1, 2015, she was not legally entitled to death pension benefits.  Where the law and not the evidence are dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to VA burial benefits in excess of $300.000, to include a plot or interment allowance, is denied.

Entitlement to higher rate of payment for VA nonservice-connected death pension benefits is denied. 


REMAND

The appellant filed a timely notice of disagreement to the May 2014 decision which denied a claim for DIC and accrued benefits.  The RO, however, has not issued a statement of the case (SOC) addressing that issue.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the appeal is being remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case addressing the claim for DIC and accrued benefits.  The appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the appellant that the appeal will not be returned to the Board for appellate consideration following the issuance of the SOC unless she perfects the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


